UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 Ιn re:
                                                           Chapter 11
 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,                                  Case No. 17-13633 (MKV)
 aka Robert X. Sillerman,

                               Debtor.
 Iliad Research and Trading, L.P., a
 Utah limited partnership,

                                Plaintiff,                 Adv. Proc. No. 19-01119 (MKV)
 v.

 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,
 aka Robert X. Sillerman, an individual,

                               Defendant.


                                CERTIFICATE OF SERVICE

Paris Gyparakis, under penalty of perjury, hereby certifies as follows:

               I am over 18 years of age, reside in New York, New York and I am not a party to

this proceeding.

               On September 16, 2019, I served the Defendant’s Motion to Dismiss Complaint

[Adv. Proc. Doc. No. 21] upon the parties whose names and addresses are set forth on the

annexed service list, by regular first-class mail, by depositing true copies of same in post-paid,

properly addressed wrappers in an official depository under the exclusive care and custody of

the United States Postal Service within the state of New York.

Dated: New York, New York
       September 25, 2019



                                                         Paris Gyparakis
                                               Service List

Office of the United States Trustee                      Vedder Price P.C.
201 Varick Street, Room 1006                             Attorneys for React Presents, Inc., Clubtix,
New York, NY 10014-9449                                   Inc., Lucas King, and Jeffrey Callahan
Attn: Richard C. Morrissey, Esq.                         222 North LaSalle Street
                                                         Chicago, IL 60601
Cullen and Dykman LLP                                    Attn: James V. Garvey, Esq.
Attorneys for the Official Committee of
 Unsecured Creditors                                     Iliad Research and Trading, L.P.
100 Quentin Roosevelt Boulevard                          c/o SilvermanAcampora LLP
Garden City, NY 11530                                    100 Jericho Quadrangle, Ste. 300
Attn: Thomas R. Slome, Esq.                              Jericho, NY 11753
      Jil Mazer-Marino, Esq.                             Attn: Anthony Charles Acampora, Esq.

Robinson & Cole LLP                                      Reid Collins & Tsai LLP
Attorneys for Barton Gullong                             Attorneys for Dean Ziehl, as Litigation Trustee
280 Trumbull Street                                      of SFX Litigation Trust
Hartford, CT 06103-3597                                  810 Seventh Avenue, Suite 410
Attn: Michael R. Enright, Esq.                           New York, NY 10019
                                                         Attn: Yonah Jaffe, Esq.
Fried Frank
One New York Plaza                                       Reid Collins & Tsai LLP
New York, NY 10004                                       Attorneys for Dean Ziehl, as Litigation
                                                          Trustee of SFX Litigation Trust
Golenbock Eisman Assor Bell                              1601 Elm Street, Ste 4250
 & Peskoe, LLP                                           Dallas, TX 75201
Attorneys for John Howard                                Attn: Eric D. Madden, Esq.
711 Third Ave
New York, NY 10017                                       Willkie Farr & Gallagher LLP
Attn: Andrew Peskoe, Esq.                                Attorneys for ID Wheel (FL) LLC and
                                                          IDrive Mezz Lender (FL) LLC
Mitchell J. Slater                                       787 Seventh Avenue
c/o Kirkland & Ellis LLP                                 New York, NY 10019
601 Lexington Avenue                                     Attn: Alan J. Lipkin, Esq.
New York, NY 10022                                             James H. Burbage, Esq.
Attn: Matthew Solum, P.C.
                                                         Seward & Kissel LLP
Sullivan & Cromwell LLP                                  Attorneys for Deutsche Bank Trust
Attorneys for ESFX Holdings LLC                           Company Americas
125 Broad Street                                         One Battery Park Plaza
New York, NY 10004-2498                                  New York, NY 10004
Attn: Brian D. Glueckstein, Esq.                         Attn: John R. Ashmead, Esq.
                                                               Catherine V. LoTempio, Esq.
Vedder Price P.C.
Attorneys for React Presents, Inc., Clubtix,             Lowenstein Sandler LLP
 Inc., LucasKing, and Jeffrey Callahan                   Attorneys for Guevoura Fund Ltd.
222 North LaSalle Street                                 One Lowenstein Drive
Chicago, IL 60601                                        Roseland, NJ 07068
Attn: Michael M. Eidelman, Esq.                          Attn: Michael S. Etkin, Esq.
                                                               Gabriel L. Olivera, Esq.
                                                    2
Kozeny & McCubbin, L.C. LLC                   Izower Feldman, LLP
Attorneys for Toyota Motor Credit             Attorneys for OPW and Brett Torino
 Corporation                                  1325 Franln Avenue, Suite 255
12400 Olive Blvd., Ste 555                    Garden City, NY 11530
St. Louis, MO 63141                           Attn: Ronald D. Lefton, Esq.
Attn: Sabita Hajaree Ramsaran, Esq.
                                              Archer & Greiner, P.C.
Kozeny & McCubbin, L.C. LLC                   Attorneys for OPW and Brett Torino
Attorneys for Toyota Motor Credit             630 Third Avenue
 Corporation                                  New York, NY 10017
12400 Olive Blvd., Ste 555                    Attn: Allen G. Kadish, Esq.
St. Louis, MO 63141
Attn: Wesley T. Kozeny, Esq.                  Abbey Spanier, LLP
                                              Attorneys for Andrew Mule, et al.
Latham & Watkins LLP                          212 East 39 St.
Attorneys for Ryan Seacrest                   New York, NY 10016
355 South Grand Avenue, Suite 100             Attn: Arthur N. Abbey, Esq.
Los Angeles, CA 90071                               Stephen T. Rodd, Esq.
Attn: Jeffrey E. Bjork, Esq.                        Nancy Kaboolian, Esq.
      Adam E. Malatesta, Esq.
                                              Robert F.X. Sillerman
Leo V. Gagion, Esq.                           352 Plain Road
Office of the New York State                  Hinsdale, NH 03451
 Attorney General
Counsel to NYS Dept. of Taxation              Brower Piven
 and Finance                                  A Professional Corporation
28 Liberty Street, 17th Floor                 136 Madison Avenue, 5th Floor
New York, NY 10005                            New York, NY 10016
                                              Attn: David A.P. Brower, Esq.
U.S. Securities and Exchange Commission
Brookfield Place                              Meyer, Suozzi, English & Klein, P.C.
200 Vesey Street. Suite 400                   990 Stewart Avenue, Suite 300
New York, NY 10281                            P.O. Box 9194
Attn: Patricia Schrage, Esq.                  Garden City, NY 11530
                                              Attn: Howard B. Kleinberg, Esq.
Pillsbury Winthrop Shaw Pittman LLP
Attorneys for ECN Aviation Inc.               Montgomery McCracken Walker &
 f/k/a Element Aviation Inc.                   Rhoads LLP
31 West 52nd Street                           437 Madison Ave.
New York, NY 10019-6131                       New York, NY 10022
Attn: Leo T. Crowley, Esq.                    Attn: Edward L. Schnitzer, Esq.

Hinckley, Allen & Snyder LLP                  Montgomery McCracken Walker &
Attorneys for VistaJet US, Inc.                Rhoads LLP
30 South Pearl Street, Suite 901              1735 Market Street, 21st Floor
Albany, New York 12207                        Philadelphia, PA 19103-7505
Attn: Christopher V. Fenlon, Esq.             Attn: David Dormont, Esq.




                                          3
